Citation Nr: 1704777	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  15-40 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to an initial rating greater than 30 percent for degenerative disc disease and spondylosis, cervical spine.

4.  Entitlement to an initial rating greater than 20 percent for degenerative disc disease, spondylosis, and spondylolisthesis, lumbar spine, status post lumbar surgery with scar.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Cynthia Harbin Holman, Attorney at Law


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1969.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Winston-Salem, North Carolina RO currently has jurisdiction in this case.

In addition to the issues listed above, the Board notes that the RO also certified the issues of entitlement to increased initial ratings for the Veteran's service-connected posttraumatic stress disorder (PTSD) and bilateral hearing loss disabilities.  Entitlement to service connection for these disabilities was granted in the above-referenced January 2014 rating decision.  The Veteran timely appealed the ratings assigned and increased ratings were denied in an October 2015 Statement of the Case (SOC).  In a timely VA Form 9, APPEAL TO BOARD OF VETERANS APPEALS, the Veteran specifically limited the appealed issues in the SOC to entitlement to service connection for the right and left knee disabilities and entitlement to TDIU and did not express a desire to appeal the ratings for his PTSD or hearing loss disabilities.  The RO, however, mistakenly certified the increased ratings for PTSD and hearing loss disabilities to the Board in February 2016.  As will be discussed in greater detail below, this certification document included additional errors, including the certification of service connection claims for which complete benefits had already been granted.  It is clear that the Veteran and his attorney representative do not consider the increased rating claims for PTSD and hearing loss disabilities to be on appeal, based on subsequent submissions and statements and clearly have not relied to their detriment on this error in the certification of the claims.  As the error in certifying the increased rating claims occurred outside of the period to timely appeal the November 2015 SOC findings; as the clear intent of the Veteran and his attorney representative in the November 2015 substantive appeal and other statements was to limit the appeal to the right knee, left knee, and TDIU claims; and given the absence of any other evidence that the erroneous certification of these issues has resulted in any prejudice to the Veteran, the Board concludes that the sole issues before it are those listed at the outset.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a heart condition has been raised by the record in a November 2015 VA Form 21-0958, NOTICE OF DISAGREEMENT, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that his current right and left knee disabilities are the result of an in-service airplane crash.  Since the last RO adjudication of the claim, in March 2016 he submitted an addendum opinion to a July 2014 private medical opinion.  In the accompanying cover letter, the Veteran's attorney representative specifically requested, "Please issue an SSOC [Supplemental Statement of the Case] discussing, not just stating conclusions of law, this opinion and granting service connection."

As the Veteran's substantive appeal was received after February 2, 2013, the Board generally is no longer is required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ) for evidence submitted by a claimant.  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165.  The exception to the foregoing is in cases where the claimant or claimant's representative requests in writing that the AOJ initially review the new evidence.  As the Veteran's representative in this case explicitly requested that the AOJ consider the additional submitted evidence and issue an SSOC or otherwise grant the right and left knee disability claims, a remand is necessary.

In addition, the issue of TDIU is inextricably intertwined with the claims for entitlement to service connection for the right and left knee disabilities.  A positive decision on one or both of the above claims could have a significant impact upon his TDIU claim in that a finding of unemployability based on a newly service-connected disability would provide an additional avenue for an allowance.  As such, the issue of entitlement to TDIU must also be remanded pending adjudication of the remanded issues. 

Finally, the January 2014 rating decision referenced in the introduction also denied entitlement to service connection for disabilities of the cervical and lumbar spine.  The Veteran timely appealed that determination.  Subsequently, an October 2015 rating decision granted entitlement to service connection for disabilities of the cervical and lumbar spine.  The foregoing represented a complete grant of benefits as to the cervical and lumbar spine claims.  (In that regard, the Board recognizes that in February 2016 the RO certified the issues of entitlement to service connection for cervical and lumbar spine disabilities.  As the foregoing clearly was in error based on the findings of the October 2015 rating decision, no further consideration of the cervical and lumbar spine service connection issues, as certified by the RO, is necessary.)  

In November 2015, the Veteran submitted a VA Form 21-0958, NOTICE OF DISAGREEMENT, in which he requested increased ratings for the service-connected lumbar and cervical spine disabilities.  Thus, the Veteran has provided a valid and timely notice of disagreement with the ratings assigned for the cervical and lumbar spine disabilities in the October 2015 rating decision.

Based on the evidence described above, the Veteran should be provided with an SOC that addresses the issues of entitlement to increased initial ratings for degenerative disc disease and spondylosis, cervical spine; and degenerative disc disease, spondylosis, and spondylolisthesis, lumbar spine, status post lumbar surgery with scar.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case that addresses the Veteran's claims for increased initial ratings for degenerative disc disease and spondylosis, cervical spine; and degenerative disc disease, spondylosis, and spondylolisthesis, lumbar spine, status post lumbar surgery with scar.  If, and only if, the Veteran perfects an appeal with respect to those claims, the AOJ should ensure that any indicated development is completed before the issues are certified for appellate consideration.

2.  Following review of the March 2016 addendum to the July 2014 private physician's medical opinion and undertaking any additional development deemed necessary, readjudicate the Veteran's right knee, left knee, and TDIU claims.  If a complete grant of benefits for each of the issues is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





